Citation Nr: 1604245	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  03-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	V. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from January 1988 to August 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been submitted to reopen the Veteran's claims of entitlement to service connection for both a depressive disorder and CFS.  In October 2003, the RO granted service connection for a dysthymic disorder; assigned a 30 percent evaluation; effectuated the award as of July 11, 2001; determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for CFS; and denied the claim on the merits.  In April 2006, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for CFS and denied the claim on the merits.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2007, the Court granted the Parties' Joint Motion for Remand (JMR); vacated that portion of the April 2006 Board decision which denied service connection for CFS; and remanded the Veteran's appeal to the Board for additional action in compliance with the JMR.  In February 2008, the Board remanded the Veteran's appeal to the RO for additional action.  

In March 2009, the Board denied service connection for CFS.  The Veteran subsequently appealed to the Court.  In April 2010, the Court granted the Parties' JMR; vacated the March 2009 Board decision; and remanded the Veteran's appeal to the Board for additional action in compliance with the JMR.  

In September 2010, the Board again denied service connection for CFS.  The Veteran subsequently appealed to the Court.  In June 2011, the Court granted the Parties' JMR; vacated the September 2010 Board decision; and remanded the Veteran's appeal to the Board for additional action in compliance with the JMR.  In December 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Service connection is currently in effect for a dysthymic disorder.  

2.  CFS has been found to be etiologically related to the Veteran's dysthymic disorder.  


CONCLUSION OF LAW

The criteria for service connection for CFS are met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for CFS.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for CFS

The Veteran asserts that service connection for CFS is warranted as she initially became chronically fatigued during active service and has been repeatedly diagnosed with CFS by VA and other medical personnel.  In the alternative, she contends that she manifested CFS secondary to her service-connected dysthymic disorder.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for a dysthymic disorder.  

The Veteran's service treatment records reflect that she was seen for recurrent fatigue.  A March 1988 evaluation conveys that the Veteran complained of chronic exhaustion.  An impression of "fatigue/[reduced] concentration" was advanced. Clinical documentation dated in April 1988 states that the Veteran complained of increasing fatigue which started just after she completed boot camp.  Assessments of chronic fatigue were advanced.  The report of the Veteran's August 1988 physical examination for service separation states that the Veteran's "fatigue stopped when admin[istratively] dismissed from school."  

A March 2004 VA evaluation states that the examiner opined that "[c]linically, I do believe she has the CFS" and "[s]he clearly relates it most to her service in the Navy in the 1980's."  

At a February 2012 VA CFS examination, the Veteran advanced that "her CFS is due to depression."  The Veteran was diagnosed with CFS.  The examining VA nurse-practitioner opined that "chronic fatigue syndrome is due to depression not service related."  The Board observes that service connection has been established for a dysthymic disorder.  

A July 2013 VA CFS evaluation states that the Veteran was diagnosed with CFS.  The examiner concluded that the Veteran had "associated depression, which is at least in part, associated to neuropsychologic symptoms of CFS."  

The Veteran has been diagnosed with CFS secondary to her service-connected dysthymic disorder on multiple VA CFS examinations.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for CFS.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for CFS is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


